DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 7/2/2020.  Claim 1 is currently amended. Claims 2-20 are new. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claim 16, are directed, in part, to methods (i.e., statutory categories including a process, machine, manufacture or composition of matter) for promoting user treatment through tailored communication with a user by

CLAIM 1:
receiving a log of use dataset at a first client application executing on a first mobile device associated with the user;

in response to receiving the log of use dataset, prompting a care provider associated with the user to provide a care provider dataset based on the log of use dataset;

receiving the care provider dataset at a second client application executing on a second user device associated with the care provider;

generating a tailored communication plan for the user based on the log of use dataset and the care provider dataset;

receiving a second log of use dataset at the first client application; and

automatically initiating provision of an automated message to the user at the first client application, wherein the automated message is determined based on the second log of use dataset and the tailored communication plan.

CLAIM 16:
receiving a first log of use dataset at a first client application executing on a first user device associated with the user, wherein the first log of use dataset comprises content associated with a set of goals of the user entered at the first client application;

tagging the first log of use dataset with a first set of topic tags;

receiving a care provider dataset at a second client application executing on a second user device associated with the care provider;

assigning the user to a user subgroup based on at least one of the first set of topic tags and the care provider dataset;

generating a tailored communication plan for the user based on the user subgroup;

receiving a second log of use dataset at the first client application, wherein the second log of use dataset comprises content of a second communication entered at the first client application;

tagging the second log of use dataset with a second set of topic tags;

automatically initiating an update of the tailored communication plan;

initiating provision of an automated message to the user at the first client application, wherein the automated message is determined based on the updated tailored communication plan.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims recite and are directed to an abstract idea.  More specifically, independent claims 1 and 16 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. For example, the claims are directed to promoting user treatment through tailored communication with a user by receiving data, generating a communication plan, and initiating provision of an automated message which are human interactions and thus, certain methods of organizing human activity. Furthermore, independent claim 1, and similarly, independent claim 16 are directed to promoting user treatment through tailored communication with a user by, in part, “generating tailored communication plan…” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1 and 16 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a first client application, a first mobile device, a second client application, and a second user device which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraph [0026] of applicant's specification (US 2020/0335210) recites that the system/method is implemented using a mobile device such as a smartphone  which is a well-known general purpose or generic-type technology. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified user device/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Almosni et al. (US 2013/0297536), in view of Roizen et al. (US 2010/0179833).

CLAIM 1
Almosni teaches a method for promoting user treatment through tailored communication with a user (Almosni: abstract), the method comprising:
receiving a log of use dataset at a first client application executing on a first mobile device associated with the user (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5);
in response to receiving the log of use dataset, prompting a care provider associated with the user to provide a care provider dataset based on the log of use dataset (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5);
receiving the care provider dataset at a second client application executing on a second user device associated with the care provider (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5);
generating a tailored communication plan for the user based on the log of use dataset and the care provider dataset (Almosni: abstract; ¶¶ [0087] “In an active mode the application will monitor patients behavior and will also provide bi-directional interaction between the patient and the physician/therapist”, FIGS. 1-5);
receiving a second log of use dataset at the first client application (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5); and
initiating provision of a message to the user at the first client application, wherein the message is determined based on the second log of use dataset and the tailored communication plan (Almosni: abstract; ¶¶ [0087] “In an active mode the application will monitor patients behavior and will also provide bi-directional interaction between the patient and the physician/therapist”, FIGS. 1-5).

Almosni does not appear to explicitly teach the following:
automatically initiating provision of an automated message.

Roizen, however, teaches the following:
automatically initiating provision of an automated message (Roizen: abstract; ¶¶ [0007]-[0010]; FIGS. 1-13).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the automated coaching with automated messages, as taught by Roizen, with the mental health digital behavior monitoring support system and method, as taught by Almosni, with the motivation of facilitating healthcare (Roizen: ¶¶ [0002]-[0006]).

CLAIM 2
Almosni teaches the method of Claim 1, further comprising receiving a second care provider dataset in response to the second log of use dataset (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).

CLAIM 3
Almosni teaches the method of Claim 2, further comprising updating the tailored communication plan based on the second care provider dataset (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).

CLAIM 4
Almosni teaches the method of Claim 1, further comprising tagging the second log of use dataset with a set of one or more topic tags (Almosni: abstract; ¶¶ [0032]-[0075]; FIGS. 1-5).


CLAIM 8
Almosni teaches the method of Claim 1, further comprising collecting, at the first client application, a supplementary dataset associated with the user (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).

CLAIM 9
Almosni teaches the method of Claim 8, wherein the supplementary dataset characterizes a device usage of the user at the first client application (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).

CLAIM 10
Almosni does not appear to explicitly teach the method of Claim 1, wherein the care provider dataset comprises an assessment of a set of goals associated with the user.
Roizen, however, teaches wherein the care provider dataset comprises an assessment of a set of goals associated with the user (Roizen: abstract; ¶¶ [0007]-[0010], [0027]; FIGS. 1-13).
The motivation to include the teachings of Roizen with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 11
Almosni does not appear to explicitly teach the method of Claim 10, further comprising assigning the user to a user subgroup based on one or more of the set of goals.
Roizen, however, teaches assigning the user to a user subgroup based on one or more of the set of goals (Roizen: abstract; ¶¶ [0007]-[0010], [0027]; FIGS. 1-13).
The motivation to include the teachings of Roizen with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 12
Almosni does not appear to explicitly teach the method of Claim 11, wherein the tailored communication plan is further determined based on the subgroup.
Roizen, however, teaches wherein the tailored communication plan is further determined based on the subgroup (Roizen: abstract; ¶¶ [0007]-[0010], [0027]; FIGS. 1-13).
The motivation to include the teachings of Roizen with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 13
Almosni does not appear to explicitly teach the method of Claim 1, further comprising automatically initiating provision of a therapeutic intervention in association with automatically providing an automated message.
Roizen, however, teaches automatically initiating provision of a therapeutic intervention in association with automatically providing an automated message (Roizen: abstract; ¶¶ [0007]-[0010]; FIGS. 1-13).
The motivation to include the teachings of Roizen with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 14
Almosni does not appear to explicitly teach the method of Claim 13, wherein the therapeutic intervention comprises a reminder to perform a task associated with the set of user goals.
Roizen, however, teaches wherein the therapeutic intervention comprises a reminder to perform a task associated with the set of user goals (Roizen: abstract; ¶¶ [0007]-[0010]; FIGS. 1-13).
The motivation to include the teachings of Roizen with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 15
Almosni teaches the method of Claim 1, wherein the first log of use dataset comprises content associated with a first communication entered at the first client application and wherein the second log of use dataset comprises content associated with a second communication entered at the first client application (Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Dhumne et al. (US 2011/0118555) – System and Methods for Screening, Treating and Monitoring Psychological Conditions
Mirza (US 8423387) – Direct Physician Delivery of Patient Care Over A Network

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686